Citation Nr: 1027128	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966 
and from November 1967 to October 1971.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, in part, denied service connection for PTSD.

The case was previously before the Board in May 2007, when it was 
remanded for verification of the Veteran's claimed in-service 
stressors along with a Compensation and Pension examination of 
the veteran and medical opinions.  The requested development has 
been completed.  


FINDINGS OF FACT

1.  There are diagnoses of PTSD which medical evidence links to 
stressors experienced during active service.  

2.  There is credible supporting evidence that claimed in-service 
stressors occurred.  

3.  The claimed stressors are consistent with the circumstances 
and conditions of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009); See also Notice, 75 Fed. Reg. 
39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a PTSD has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) & (2) (2009).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the stressor 
would thus be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam from June 1969 to June 1970.  His 
military occupational specialties (MOSs) throughout his career 
included 13A10, cannoneer and ammunition specialties, and 94B20, 
cook.  While in Vietnam, he was assigned to the Service Battery, 
6th Battalion, 14th Artillery, and worked as an ammunition 
specialist from October 1969 to February 1970, and as a cook from 
February to June 1970.

Throughout the record, the Veteran reported experiencing several 
stressors during his service in Vietnam.  He reported that while 
on a supply convoy, he and others were driving a truck that broke 
down and was then subjected to sniper fire, and that after their 
return to base, the base was attacked throughout the night with 
many being killed and injured. 

After full development, the RO found in a January 2010 memorandum 
that the Veteran's alleged stressor of being stationed at Pleiku, 
Vietnam, while the base was subjected to attack had been verified 
and corroborated.  

In May 2002, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The diagnosis rendered 
was PTSD, which the examining physician determined was the result 
of stressors the veteran experienced during active service in 
Vietnam.  Specifically, the examiner noted that the veteran and 
others were driving a truck that broke down and was then 
subjected to sniper fire, and that after their return to base, 
the base was attacked throughout the night with many being killed 
and injured.  The examiner also correctly noted the Veteran's 
various military specialties which changed from artillery 
specialties to cook while he was stationed with an artillery unit 
in Vietnam.  This examiner did also note that the Veteran had 
serious substance abuse problems, but that he met the criteria 
for a diagnosis of PTSD based upon the reported stressors.  The 
stressors relied upon in making this diagnosis were subsequently 
verified by the RO in the January 2010 memorandum.  Moreover, 
based on the entire record, which includes a large volume of 
service personnel records, the Veteran's reported stressors are 
consistent with the places, types, and circumstances of his 
service in Vietnam.  

In February 2010, the most recent VA psychiatric Compensation and 
Pension examination of the Veteran was conducted.  The examiner 
indicated that the claims file was available and reviewed.  The 
examiner also indicated that the Veteran reported symptoms 
consistent with PTSD.  However, the ultimate diagnosis was 
polysubstance dependence.  Throughout the examination report, the 
examiner referred to a long documented history of substance abuse 
diagnosis and treatment in recent VA medical records dating from 
approximately 2006 to the present.  The examiner also 
specifically indicated that the in the Veteran's "VA CPRS 
records, there was no diagnosis, treatment or follow up for 
posttraumatic stress disorder."  That statement is not true.  
The May 2002 VA Compensation and Pension examination clearly 
diagnosed the Veteran with PTSD.  VA outpatient treatment records 
dated in January 2004 also indicate PTSD as one of the Veteran's 
medical problems.  

The February 2010 VA Compensation and Pension examination 
conclusion is unsupported by the evidence of record.  It appears 
to base the final diagnosis of substance abuse on a volume of 
computerized VA treatment records which are not in the claims 
file, available for review.  Moreover, it does not account for 
the medical diagnoses of PTSD which are of record.  As the 2010 
examination report is inadequate and of limited probative value, 
the Board is left with the remaining credible medical evidence of 
record which is the May 2002 Compensation and Pension examination 
report and outpatient treatment reports.  The examination report 
contains a diagnosis of PTSD based upon in-service stressors 
which have now been verified by the service department and the 
RO.  The claimed stressors are consistent with the circumstances 
and conditions of the Veteran's service.  Accordingly, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


